Third District Court of Appeal
                               State of Florida

                           Opinion filed June 22, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2704
                           Lower Tribunal No. 15-40
                             ________________


                            Isabel del Pino Allen,
                                    Appellant,

                                        vs.

United Faculty of Miami Dade College, FEA, AFL-CIO, AFT Local
                             4253,
                                    Appellee.



     An administrative appeal from the Public Employees Relations Commission.

     Isabel del Pino Allen, in proper person.

      Meyer, Brooks, Demma & Blohm and Thomas W. Brooks (Tallahassee), for
appellee.


Before SHEPHERD, ROTHENBERG and EMAS, JJ.

     EMAS, J.
      Isabel del Pino Allen (“Allen”) appeals a final order of the State of Florida

Public Employees Relations Commission (“PERC”) which affirmed the General

Counsel’s summary dismissal of her amended unfair labor practice charge. We

affirm.

      Allen was employed by Miami-Dade College (“MDC”) as a professor, and

was a member of a union—the United Faculty of Miami-Dade College, FEA,

AFL-CIO, AFT, Local 4253 (“the Union”). Following her termination by MDC

on April 23, 2015, Allen filed an unfair labor practice charge against the Union,

alleging a violation of section 447.501(2)(a), (b), and (d), Florida Statutes (2015).

The charge was summarily dismissed by the General Counsel1 on August 31, 2015,

based on Allen’s failure to provide a clear and concise statement of the facts

constituting the alleged unfair labor practice.

      Thereafter, Allen filed an amended charge, which added an allegation that

the Union president, Mark H. Richard, violated Florida’s Sunshine Law, section

286.011, Florida Statutes (2015), by not allowing her to observe a hearing at his

office.

      On September 21, 2015, the General Counsel again summarily dismissed

Allen’s amended charge, finding she had failed to provide a clear and concise


1 Under Florida Administrative Code Rule 60CC-5.002(1), “[w]henever an unfair
labor practice charge is filed with [PERC], it may be referred to the General
Counsel or other designated agent.”

                                           2
statement of the facts constituting the alleged unfair labor practice, as required by

section 447.503(1), Florida Statutes (2015). The General Counsel found that her

charge was “written as a narrative and include[d] an amalgam of arguments,

commentary, opinions, and conclusional statements, with interposed allegations

regarding Local 4253’s and the College’s conduct.” As to the Sunshine Law

allegation, the General Counsel dismissed this portion of the charge, determining

that section 286.011 was not enforceable by PERC, but only by the courts.

      Allen appealed the dismissal to PERC.2 After a review, PERC determined

that the General Counsel’s dismissal was correct, that her argument on appeal was

“similarly disjointed and reads as a narrative . . . making it unlikely that [the

Union] could file a cogent response.”         PERC also agreed with the General

Counsel’s dismissal of the charge related to the Sunshine Law allegations because

a violation of the Sunshine Law is outside of PERC’s jurisdiction. Thus, PERC

affirmed the summary dismissal of her amended charge. This appeal followed.

      We affirm. Section 447.503(1) requires the charge to “contain a clear and

concise statement of facts constituting the alleged unfair labor practice.” The

General Counsel, and upon review, PERC, each determined that Allen’s charge

2 Under Florida Administrative Code Rule 60CC-5.002(3), where the “charge is
summarily dismissed by the General Counsel,” the charging party may “appeal the
dismissal to [PERC],” who reviews the charge to determine whether the review
petition “briefly and concisely sets forth the points of fact and law which are
sufficient to establish a prima facie violation of the applicable unfair labor practice
provisions.”

                                          3
and amended charge failed to contain the requisite “clear and concise statement.”

We find no error in this determination. Furthermore, Florida law is clear that

“because of PERC’s special expertise in public sector labor law matters, we will

defer to PERC’s interpretation of chapter 447 unless the interpretation is clearly

erroneous or contrary to the plain and ordinary meaning of the statute.” Headley v.

City of Miami, 118 So. 3d 885, 890 (Fla. 1st DCA 2013). See also, Public Rel.

Comm’n v. Dade Cnty. Police Benevolent Ass’n, 467 So. 2d 987, 989 (Fla. 1985)

(holding “a reviewing court must defer to an agency’s interpretation of an operable

statute as long as that interpretation is consistent with legislative intent and is

supported by substantial, competent evidence”); Capo v. Fla. Public Employees

Council 79, 82 So. 3d 1116, 1119 (Fla. 4th DCA 2012); Laborers’ Int’l Union of

N. Am. v. Greater Orlando Aviation Auth., 869 So. 2d 608, 610-11 (Fla. 5th DCA

2004). We also hold that PERC properly dismissed the alleged Sunshine Law

violation, as the provision alleged to have been violated is enforceable by the

courts, not by PERC. See § 286.011(2)-(4), Fla. Stat. (2015); Cent. Fla. Prof’l Fire

Fighters Ass’n, Local 2057 v. Bd. of County Comm’rs, 9 FPER ¶ 14372, 1983 WL

863425 (1983) (observing that the courts, not the Commission, have jurisdiction to

enforce the provisions of the Sunshine Law). Accordingly, we affirm PERC’s final

order dismissing Allen’s amended charge against the Union.

      Affirmed.



                                         4